DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-17 and 21 are currently pending in the application and are examined on the merits below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al (Molecular Therapy vol. 19 no. 12, 2133–2143 Dec. 2011), and further in view of Rooney et al  peptides. The disclosure of Rooney et al however, describe that the process for production of .
Response to Arguments 35 USC § 112
	Applicant’s amendment and explanation that the step introduced in claim 21 is an additional step performed between step (2) and step (3) of the claim 1 has sufficiently clarified the interpretation of the claim so as to obviate this basis of rejection. 
Response to Arguments 35 USC § 103
	Claims 1-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Cytotherapy, 2014; 16: 1257-1269) in view of Cooper (US20070036773). The amendments to require that a step of introducing a target antigen-specific chimeric antigen receptor into T cells using a transposon method,  and wherein introducing the target antigen specific chimeric antigen receptor gene into the T cells and mixing the genetically modified T cells with non-proliferative cells are conducted on the same day is remedial for the existing rejection in regards to the disclosure provided by the reference of Saito et al. Therefore, this basis of rejection of claims 1-5 and 13-17 is withdrawn. 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito and Cooper as
applied to claim 1 above, and further in view of Nakazawa et al. J Immunotherapy 2009
October; 32(8): 826-836. (hereinafter "Nakazawa 2009"). As the independent claim 1 is allowable this basis of rejection is withdrawn.
	Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over
Nakazawa et al. (Molecular Therapy vol. 19 no. 12, 2133-2143 Dec 2011) in view of Rooney et al. (US2015/0017723). With regards to this outstanding rejection of record applicant initially argues that a person of skill in the art would not have a reasonable expectation of success in combining the disclosure of Nakazawa, which discloses a method of expanding particularly T cells which are nucleofected utilizing a chimeric antigen receptor molecule integrated into the T cell genome by a transposon mediated system, and that of Rooney which relates that T-APC disclosed offer a superior method for expansion of T cells when compared to those utilizing the EBV-LCL of Nakazawa as antigen stimulatory cells for the nucleofected T cells.  Applicant further argues that Rooney relates to the expansion of genetically unmodified T cells and does not suggest that the culture system “improves gene transfer”.  In reply it is found that the issue of interest as described is the substitution of the EBV-LCL of Nakazawa with the disclosed T-APC of Rooney. As described in the rejection and in Rooney et al (0016-0024) the use of T-APC is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In additional arguments with respect to the rejection of claims 7-12 and 21 applicant describes that the method instantly claimed resulted in unexpected results of expanding both  with respect to the secretion of interferon gamma (a marker of antigen specific T cell 
	In regards to the previous rejection of claim 21 the Applicant argues that the first stimulation is carried out with APC that are not stimulated with the anti-CD3, but this is not a claimed limitation. As written the claims would encompass two stimulations with CD3 produced .
Allowable Subject Matter
Claims 1-6 and 13-17 are allowed as amendments to claim 1 have obviated the previous presented rejections of record as described above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644